Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
This office action is in response to Applicant's supplemental amendment filled on 06/29/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020  & 02/12/2021 are being considered by the examiner.

Drawings
The drawings are objected to because 
Fig. 2 step 215 label as “Stop sending a send command”, it is unclear how a sent command can be stopped.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4, 17-18, and 9-12 are objected to because of the following informalities:  
Claim 1 line 12, and claim 9 line 12 recite “a sequence of the first send command in a plurality of send commands”, the first send command is a single command and cannot be a sequence. It should be “a sequence number of the first send command in a plurality of send commands”.

Claim 2 line 10, claim 10 line 9  recite “a second send command”, it should be “a second send command in the plurality of send commands”

Claim 8 line 6, and claim 16 line 6 recite “sequence information”, it should be “the sequence information”.


Claim 12 line 7,  and Claim 18 line 2 recite “in a sequence of receiving the plurality of send commands and according to a first in, first out (FIFO) rule”, it should be “in an order of receiving the plurality of send commands 

Claim 12 line 4-5  recites “a plurality of responded send commands”, it is unclear what send command is responded, it should be “[[a]] the plurality of 

Claim 17 line 2-3  recites “a plurality of previous send commands”, since the commands are for backing up the same plurality of pieces of data into the backup buffer, it should be “[[a]] the plurality of ”.

Appropriate correction is required.
Any claim not specifically mentioned above, is objected due to its dependency (inhered the deficiency) on an objected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In general, all claims in present application appear to be grammatically incomprehensible. For example,  5th paragraph in claim 1 “…...wherein the sequence information indicates a sequence of the first send command in a plurality of send commands received from the memory controller within a time period from a first time point at which the first send command is sent to a current time”. It is unclear what does it mean “from a first time point ……to a current time”.

Claim 6 line 2, and Claim 14 line 2 recite “a previous send command of the first send command”, it is unclear how a previous of first send command is defined.

Claim 8 line 5-6, and claim 16 line 5 recite “wherein the quantity of the plurality of send commands indicates sequence information of the first send command in the plurality of send commands”, it is unclear how “the quantity”, i.e. total number reflects “sequence information”, i.e. the order.

Any claim not specifically mentioned above, is rejected due to its dependency (inhered the deficiency) on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2018/0219562, hereinafter Lee, in view of Helmick et al., US 2018/0059933, hereinafter Helmick.

As per claim 1, Lee teaches A storage (Fig.1, 140, and par. [0058] persistent memory (NVDIMM-P) 140), comprising:
	a storage medium (Fig.1, “PM/NVM” 181, and par. [0058] persistent memory or non-volatile memories PM/NVM 181); configured to store data; (Please notes that persistent memory or non-volatile memories PM/NVM stores data) and 
	a medium controller (Fig.1, 160, “NVDIMM CONTROLLER”) coupled to the storage medium, (Fig 14B, par.[0109] the PM/NVM chip communicates with the NVDIMM-P controller. Please notes that Fig 14B in view of Fig.1, "PM/NVM chip" in Fig. 14B corresponds to “PM/NVM” 181" in Fig.1, "the NVDIMM-P controller” in Fig. 14B corresponds to “NVDIMM CONTROLLER”) in Fig.1)  and configured to:
	receive a first send command from a memory controller (Fig 14B, par. [0109] At 1450, a CPU or SOC  (corresponds to “a memory controller”) initializes a TID0 and generates a SEND command (corresponds to “a first send command”) with the TID0 with a [0001] opcode to a NVDIMM-P controller, which is received by the NVDIMM-P controller at 1460.):
	send a first data (Fig 14B, par. [0109] a data burst BL8) to the memory controller in response to the first send command:  (Fig 14B, par. [0109] At 1466, the NVDIMM-P controller generates a data burst BL8 along with a RID0 and CRC-16 to the CPU/SOC)
	receive a data retransmission command from the memory controller (FIG.14B, “SEND (0001, TID0)” , please notes that the SEND received at NVDIMM-P CONTROLLER 1467; Par.[0109], At 1456, in response to the CRC error, the CPU/SOC generates a SEND command with a (0001) op code and TID0 , which is received by the NVDIMM-P controller, at 1467.) and instructing the medium controller to resend the first data (FIG.14B, “DATA BURST BL8 RE-SENDING” from NVDIMM-P CONTROLLER at 1468 to CPU/SOC at 1458), 
	wherein the data retransmission command comprises sequence information of the first send command (Fig.14B, par.[0109], SEND command with the TID0 with a [0001] opcode). Please notes that  TID0 corresponds to “sequence information”)and , 
send, to the memory controller based on the sequence information, the first data. 
(FIG.14B, Par.[0109] the CPU/SOC generates a SEND command (i.e., with a (0001) op code and TID0 (“the sequence information”), which is received by the NVDIMM-P controller, at 1467. At 1468, the NVDIMM-P controller resends the data burst BL8 to the CPU/SOC)

Lee teaches all elements above EXCEPT
	wherein the sequence information indicates a sequence of the first send command in a plurality of send commands received from the memory controller within a time period from a first time point at which the first send command is sent to a current time; and
	the first data backed up in a backup buffer. 

Helmick teaches
	wherein the sequence information indicates a sequence of the first send command in a plurality of send commands received from the memory controller (Fig. 8B, SENDb, SENDa; par. [0086] the later received read (read command B) command completes before the first-received read command) within a time period from a first time point at which the first send command is sent to a current time; (Fig.8A, please notes that a time period is between time point command SENDa is sent and time point command SENDb is sent) and  

	first data backed up in a backup buffer.  (Fig.9, 965, NVM Read I/O Queue; Par.[0104], data aggregation module 920 places the read data in the NVM read I/O queue 965 (i.e. "a backup buffer")

It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Lee to incorporate the teaching of “the sequence information indicates a sequence indication of the first send command in a plurality of send commands received from the memory controller within a time period from a first time point at which the first send command is sent to a current time”, and “first data backed up in a backup buffer” from Helmick as indicated above, in order to efficiently handle identification of transactions between the host and memory module. (Lee, [0002]).

	As per claim 5, Lee teaches A memory controller (Fig.1, 160, “HOST CPU”), wherein the memory controller is connected to a medium controller (Fig.1, 160, “NVDIMM CONTROLLER”), and the memory controller is configured to:
send a first send command to the medium controller (Fig 14B, par. [0109] At 1450, a CPU or SOC  (corresponds to “a memory controller”) initializes a TID0 and generates a SEND command (corresponds to “a first send command”) with the TID0 with a [0001] opcode to a NVDIMM-P controller, which is received by the NVDIMM-P controller at 1460.), wherein the first send command instructs the medium controller to send data to the memory controller (FIG.14B, NVDIMM-P controller at 1466, “DATA BURST BL8 RID0 CRC-16”);
receive first data from the medium controller in response to the first send command; (Fig 14B, receive “DATA BURST BL8” (corresponds to “First data”) at CPU/SOC 1456; Par. [0109] At 1466, the NVDIMM-P controller generates a data burst BL8…to the CPU/SOC) 
detect that an error has occur, in the first data. (Par.[0109], At 1456, in response to the CRC error)
send a data retransmission command to the medium controller (FIG.14B, “SEND (0001, TID0)” , please notes that the SEND received at NVDIMM-P CONTROLLER 1467; Par.[0109], At 1456, in response to the CRC error, the CPU/SOC generates a SEND command with a (0001) op code and TID0 , which is received by the NVDIMM-P controller, at 1467), 
	wherein the data retransmission   command   comprises   the   sequence   information (Fig.14B, par.[0109], SEND command with the TID0 with a [0001] opcode). Please notes that  TID0 corresponds to “sequence information”),   and   
	wherein  the data retransmission command instructs the medium controller to resend the first data based on the sequence information. (FIG.14B, Par.[0109] the CPU/SOC generates a SEND command (i.e., with a (0001) op code and TID0 (“the sequence information”), which is received by the NVDIMM-P controller, at 1467. At 1468, the NVDIMM-P controller resends the data burst BL8 to the CPU/SOC)

Lee teaches all elements above EXCEPT
determine sequence information of the first send command in a plurality of send commands that have been sent by the memory controller within a time period from a first time point at which the first send command is sent to a current time; and

Helmick teaches
determine sequence information of the first send command in a plurality of send commands that have been sent by the memory controller (Fig. 8B, SENDb, SENDa; par. [0086] the later received read (read command B) command completes before the first-received read command) within a time period from a first time point at which the first send command is sent to a current time; (Fig.8A, please notes that a time period is between time point command SENDa is sent and time point command SENDb is sent) and
 
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Lee to incorporate the teaching of “the sequence information indicates a sequence indication of the first send command in a plurality of send commands received from the memory controller within a time period from a first time point at which the first send command is sent to a current time”, from Helmick as indicated above, in order to efficiently handle identification of transactions between the host and memory module. (Lee, [0002]).

As per claim 9, Lee teaches An error recovery method for memory data, wherein the error recovery method is performed by a medium controller (Fig.1, 160, “NVDIMM CONTROLLER”) in a computer system comprising a memory controller (Fig.1, 160, “HOST CPU”) and the medium controller, and the error recovery method comprises:
receiving a first send command from the memory controller : (Fig 14B, par. [0109] At 1450, a CPU or SOC  (corresponds to “a memory controller”) initializes a TID0 and generates a SEND command (corresponds to “a first send command”) with the TID0 with a [0001] opcode to a NVDIMM-P controller, which is received by the NVDIMM-P controller at 1460.)
	sending a first data (Fig 14B, par. [0109] a data burst BL8) to the memory controller in response to the first send command: (Fig 14B, par. [0109] At 1466, the NVDIMM-P controller generates a data burst BL8 along with a RID0 and CRC-16 to the CPU/SOC)
receiving a data retransmission command from the memory controller (FIG.14B, “SEND (0001, TID0)” , please notes that the SEND received at NVDIMM-P CONTROLLER 1467; Par.[0109], At 1456, in response to the CRC error, the CPU/SOC generates a SEND command with a (0001) op code and TID0 , which is received by the NVDIMM-P controller, at 1467.) and instructing the medium controller to resend the first data, (FIG.14B, “DATA BURST BL8 RE-SENDING” from NVDIMM-P CONTROLLER at 1468 to CPU/SOC at 1458)
		wherein the data retransmission command comprises sequence information of the first send command (Fig.14B, par.[0109], SEND command with the TID0 with a [0001] opcode). Please notes that  TID0 corresponds to “sequence information”)and 	
sending to the memory controller based on the sequence information, the first data. 
(FIG.14B, Par.[0109] the CPU/SOC generates a SEND command (i.e., with a (0001) op code and TID0 (“the sequence information”), which is received by the NVDIMM-P controller, at 1467. At 1468, the NVDIMM-P controller resends the data burst BL8 to the CPU/SOC)

Lee teaches all elements above EXCEPT
	wherein the sequence information indicates a sequence of the first send command in a plurality of send commands received from the memory controller within a time period from a first time point at which the first send command is sent to a current time; and
	the first data backed up in a backup buffer.
Helmick teaches
	wherein the sequence information indicates a sequence of the first send command in a plurality of send commands received from the memory controller (Fig. 8B, SENDb, SENDa; par. [0086] the later received read (read command B) command completes before the first-received read command) within a time period from a first time point at which the first send command is sent to a current time; (Fig.8A, please notes that a time period is between time point command SENDa is sent and time point command SENDb is sent) and
	the first data backed up in a backup buffer. (Fig.9, 965, NVM Read I/O Queue; Par.[0104], data aggregation module 920 places the read data in the NVM read I/O queue 965 (i.e. "a backup buffer")

It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Lee to incorporate the teaching of “the sequence information indicates a sequence indication of the first send command in a plurality of send commands received from the memory controller within a time period from a first time point at which the first send command is sent to a current time”, and “first data backed up in a backup buffer” from Helmick as indicated above, in order to efficiently handle identification of transactions between the host and memory module. (Lee, [0002]).

	As per claim 13, Lee teaches An error recovery method for memory data, wherein the method is performed by a memory controller (Fig.1, 160, “HOST CPU”) in a computer system comprising the memory controller and a medium controller (Fig.1, 160, “NVDIMM CONTROLLER”) connected to the memory controller, and the method comprises:
sending a first send command to the medium controller (Fig 14B, par. [0109] At 1450, a CPU or SOC  (corresponds to “a memory controller”) initializes a TID0 and generates a SEND command (corresponds to “a first send command”) with the TID0 with a [0001] opcode to a NVDIMM-P controller, which is received by the NVDIMM-P controller at 1460.), wherein the first send command instructs the medium controller to send data to the memory controller; (FIG.14B, NVDIMM-P controller at 1466, “DATA BURST BL8 RID0 CRC-16”)
receiving first data from the medium controller in response to the first send command; (Fig 14B, receive “DATA BURST BL8” (corresponds to “First data”) at CPU/SOC 1456; Par. [0109] At 1466, the NVDIMM-P controller generates a data burst BL8…to the CPU/SOC) 
detecting that an error occurs in first data. (Par.[0109], At 1456, in response to the CRC error)
sending a data retransmission command to the medium controller (FIG.14B, “SEND (0001, TID0)” , please notes that the SEND received at NVDIMM-P CONTROLLER 1467; Par.[0109], At 1456, in response to the CRC error, the CPU/SOC generates a SEND command with a (0001) op code and TID0 , which is received by the NVDIMM-P controller, at 1467), 			wherein the data retransmission command comprises the sequence information (Fig.14B, par.[0109], SEND command with the TID0 with a [0001] opcode). Please notes that  TID0 corresponds to “sequence information”), and 
	wherein the data retransmission command instructs the medium controller to resend the first data based on the sequence information. (FIG.14B, Par.[0109] the CPU/SOC generates a SEND command (i.e., with a (0001) op code and TID0 (“the sequence information”), which is received by the NVDIMM-P controller, at 1467. At 1468, the NVDIMM-P controller resends the data burst BL8 to the CPU/SOC)

Lee teaches all elements above EXCEPT 
determining sequence information of the first send command in a plurality of send commands that have been sent by the memory controller within a time period from a first time point at which the first send command is sent to a current time; and
	
	Helmick teaches
determining sequence information of the first send command in a plurality of send commands that have been sent by the memory controller (Fig. 8B, SENDb, SENDa; par. [0086] the later received read (read command B) command completes before the first-received read command) within a time period from a first time point at which the first send command is sent to a current time; (Fig.8A, please notes that a time period is between time point command SENDa is sent and time point command SENDb is sent) and

It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to have modified Lee to incorporate the teaching of “the sequence information indicates a sequence indication of the first send command in a plurality of send commands received from the memory controller within a time period from a first time point at which the first send command is sent to a current time”, from Helmick as indicated above, in order to efficiently handle identification of transactions between the host and memory module. (Lee, [0002]).

	As per claim 2, Lee- Helmick teaches The storage as applied above in claim 1, Lee teaches further comprising:
	a read buffer configured to buffer data to be sent by the medium controller to the memory controller, (FIG.10, par. [0096] Op code [1111] can be used to provide an original normal SEND command to fetch 64 bytes of data from a read ready buffer; Par.[0109] At 1455, the CPU/SOC generates a SEND command with a (1111) op code to fetch the data) and 
	wherein the medium controller is further configured to: 
		determine location information of the first data in the backup buffer based on the sequence information: (Fig.10, par.[0096], Op code [0110] can be used to fetch 64 bytes of data from NVDIMM-P buffer with a particular RID (i.e. the sequence information); [0103] assigns RID=TID; 
Fig.2, 240, "HOST ASSIGNS A TRANSACTION ID (TID) TO THIS COMMAND AS ...... A RID FOR READ TRANSACTION, ...... ACCORDING TO THE TID COUNTER VALUE" )
		copy the first data buffered in the backup buffer to the read buffer based on the location information of the first data; and 
	(Fig.10, par. [0096], Op code [1111 ] can be used to provide an original normal SEND command to fetch 64 bytes of data from a read ready buffer; Fig.14B, par. [0109], At 1455, the CPU/SOC generates a SEND command with a (1111) op code to fetch the data.)
		receive a second send command from memory controller, (FIG.14B, Par.[0109] At 1456, in response to the CRC error, the CPU/SOC generates a SEND command with a (0001) op code and TID0 , which is received by the NVDIMM-P controller, at 1467.) and 
	wherein the medium controller sends the first data in the read buffer to the memory controller in  response to the second send command.
(FIG.14B, Par.[0109] At 1468, the NVDIMM-P controller resends the data burst BL8 to the CPU/SOC.)

	As per claim 10, Lee- Helmick teaches The memory controller as applied above in claim 9, Lee teaches further comprising:
determining location information of the first data in the backup buffer based on the sequence information; (Fig.10, par.[0096], Op code [0110] can be used to fetch 64 bytes of data from NVDIMM-P buffer with a particular RID (i.e. the sequence information); [0103] assigns RID=TID; Fig.2, 240, "HOST ASSIGNS A TRANSACTION ID (TID) TO THIS COMMAND AS ...... A RID FOR READ TRANSACTION, ...... ACCORDING TO THE TID COUNTER VALUE" )
	copying the first data buffered in the backup buffer to a read buffer  based on the location information of the first data,  wherein the read buffer is configured to buffer data to be sent by the medium controller to the memory controller;  (Fig.10, par. [0096], Op code [1111 ] can be used to provide an original normal SEND command to fetch 64 bytes of data from a read ready buffer (corresponds to “a read buffer”); Fig.14B, par. [0109], At 1455, the CPU/SOC generates a SEND command with a (1111) op code to fetch the data.)
	receiving a second send command sent by the memory controller (FIG.14B, Par.[0109] At 1456, in response to the CRC error, the CPU/SOC generates a SEND command with a (0001) op code and TID0 , which is received by the NVDIMM-P controller, at 1467.), and 
wherein the sending the first data comprises sending the first data in the read buffer to the memory controller in response to the second send command. (FIG.14B, Par.[0109] At 1468, the NVDIMM-P controller resends the data burst BL8 to the CPU/SOC.)

As per claim 3, Lee- Helmick teaches The storage as applied above in claim 1, Helmick teaches further comprising the backup[AltContent: connector][AltContent: connector] buffer, wherein the medium controller is further configured to:
buffer the first data in the backup buffer when sending the first data to the memory controller in response to the first send command. (Fig.9, 965, NVM Read I/O Queue; Par.[0104], data aggregation module 920 places the read data in the NVM read I/O queue 965)

	As per claim 11, Lee- Helmick teaches The method as applied above in claim 9, Lee teaches further comprising:
backing up the first data in the backup buffer when sending the first data to the memory controller in response to the first send command. (Fig.9, 965, NVM Read I/O Queue; Par.[0104], data aggregation module 920 places the read data in the NVM read I/O queue 965)

	As per claim 4, Lee- Helmick teaches The storage as applied above in claim 1, Helmick further teaches wherein the backup buffer is, configured to buffer a plurality of pieces of data that have been sent by the medium controller to the memory controller. (Fig.9, 965, NVM Read I/O Queue; Par.[0104], data aggregation module 920 places the read data in the NVM read I/O queue 965;)

	As per claim 17, Lee- Helmick teaches The storage as applied above in claim 4, Helmick further teaches wherein the medium controller is further configured to back up the plurality of pieces of data into the backup buffer according to a plurality of previous send commands. (Fig.9, 920, 965; Par.[0104], data aggregation module 920 places the read data in the NVM read I/O queue 965)

	As per claim 18, Lee- Helmick teaches The storage as applied above in claim 17, Helmick further teaches wherein the medium controller is further configured to schedule the plurality of pieces of data in the backup buffer in a sequence of receiving the plurality of send commands and according to a first in, first out (FIFO) rule. 
	(Fig.18B, Par.[0136] After the NVM controller 1530 reads the requested data from the NVM devices (act 1825), the NVM controller 1520 sends the data and the ID to the DBs 1550; [0146] incoming data (from the host 100 to the NVM controller 1330) is held in a buffer, which can be, but does not have to be, a first-in-first-out (FIFO) memory.
	Fig. 21, a block diagram of a data buffer, IO BUFFERS 2120, OUTPUT FIFO 2130, INPUT FIFO 2140.)

	As per claim 12, Lee- Helmick teaches The method as applied above in claim 9, Helmick teaches  wherein the backup buffer is further configured to buffer a plurality of pieces of data that have been sent by the medium controller to the memory controller, in response to a plurality of responded send commands respectively; (Fig.9, 965, NVM Read I/O Queue; Par.[0104], data aggregation module 920 places the read data in the NVM read I/O queue 965;) and the method further comprises:
 	scheduling the plurality of pieces of data in the backup buffer in a sequence of receiving the plurality of send commands and according to a first in first out (FIFO) rule. 
	(Fig.18B, Par.[0136] After the NVM controller 1530 reads the requested data from the NVM devices (act 1825), the NVM
controller 1520 sends the data and the ID to the DBs 1550; [0146] incoming data (from the host 100 to the NVM controller 1330) is held in a buffer, which can be, but does not have to be, a first-in-first-out (FIFO) memory.
	Fig. 21, a block diagram of a data buffer, IO BUFFERS 2120, OUTPUT FIFO 2130, INPUT FIFO 2140.)

	As per claim 6, Lee- Helmick teaches The memory controller as applied above in claim 5, Lee further teaches 
	wherein a first latency is a time period between a second time point at which a previous send command of the first send command is sent and the first time point; ( FIG.14B, Par.[0109] At 1450, a CPU or SOC initializes a TID0 and generates a SEND command with the TID0 with a [0001] op code to a NVDIMM-P controller......At 1455, the CPU/SOC generates a SEND command with a (1111) op code to fetch the data. Examiner notes that "a first latency" is a time period between 1450 and 1455) and wherein the memory controller is further configured to:
	send another send command to the medium controller after a second latency when detecting that the error occurs in the first data, (Fig.14B, Par. [0109], At 1456, in response to the CRC error, the CPU/SOC generates a SEND command with a (0001) op code) wherein the second latency is greater than the first latency, and the second latency is a time period between a time point at which a send command is last sent before the memory controller detects that the error occurs in the first data and a time point at which a send command is sent for the first time after the memory controller detects that the error occurs in the first data. (FIG. 14B, a time period between time point 1450 and a time point 1457;  Examiner notes that "a second latency" is a time period between 1450 and 1457, which is greater than time period between 1450 and 1455)

	As per claim 14, Lee- Helmick teaches The error recovery method as applied above in claim 13, Lee further teaches  wherein a first latency is a time period between a second time point at which a previous send command of the first send command is sent and the first time point; ( FIG.14B, Par.[0109] At 1450, a CPU or SOC initializes a TID0 and generates a SEND command with the TID0 with a [0001] op code to a NVDIMM-P controller......At 1455, the CPU/SOC generates a SEND command with a (1111) op code to fetch the data. Examiner notes that "a first latency" is a time period between 1450 and 1455) and  wherein the method further: 
	sending, by the memory controller, another send command to the medium controller after a second latency when detecting that the error occurs in the first data (Fig.14B, Par. [0109], At 1456, in response to the CRC error, the CPU/SOC generates a SEND command with a (0001) op code), wherein the second latency is greater than the first latency, and the second latency is equivalent to a time period between a time point at which a send command is last sent before the memory controller detects that the error occurs in the first data and a time point at which a send command is sent for the first time after the memory controller detects that the error occurs in the first data. (FIG. 14B, a time period between time point 1450 and a time point 1457;  Examiner notes that "a second latency" is a time period between 1450 and 1457, which is greater than time period between 1450 and 1455)

As per claim 7, Lee- Helmick teaches The memory controller as applied above in claim 6, Lee further teaches wherein the memory controller is further configured to send the data retransmission command to the medium controller within the second latency, (Fig.14B, 1457 at CPU/SOC; Par. [0109], At 1457, in response to the CRC error, the CPU/SOC generates a SEND command with a (0001) op code) and 
wherein the second latency comprises 
	a first time duration for transmitting the data retransmission command (FIG.14B, a time period between 1457 at CPU/SOC and 1467 at NVDIMM-P controller corresponds to “a first time duration”) and
	a second  time duration for the medium controller to execute the data retransmission command. (FIG.14B, "DATA BURST BL8 RE-SENDING"; Par. [0109], At 1468, the NVDIMM-P controller resends the data burst BL8 to the CPU/SOC. , a time period between 1468 at NVDIMM-P controller and 1458  at CPU/SOC corresponds to “a second time duration”)

	As per claim 15, Lee- Helmick teaches The error recovery method as applied above in claim 14, Lee teaches further comprising the data retransmission command to the medium controller within the second latency, (Fig.14B, 1457 at CPU/SOC; Par. [0109], At 1457, in response to the CRC error, the CPU/SOC generates a SEND command with a (0001) op code) an wherein the second latency comprises 
		a first time duration for transmitting the data retransmission command (FIG.14B, a time period between 1457 at CPU/SOC and 1467 at NVDIMM-P controller corresponds to “a first time duration”) 
	a second time duration for the medium controller to execute the data retransmission command. (FIG.14B, "DATA BURST BL8 RE-SENDING"; Par. [0109], At 1468, the NVDIMM-P controller resends the data burst BL8 to the CPU/SOC. , a time period between 1468 at NVDIMM-P controller and 1458  at CPU/SOC corresponds to “a second time duration”)

	As per claim 8, Lee- Helmick teaches The memory controller as applied above in claim 5, Lee further teaches wherein the memory controller is further configured to:
	record a quantity of the plurality of send commands that have been sent by the memory controller within the time period from the first time to the current time, wherein the quantity of the plurality of send commands indicates sequence information of the first send command in the plurality of send commands. ([0071] the TID counter is a 14 bit counter {0-16383}. As each transaction command is generated, the TID counter is used to assign a TID for the transaction command starting from zero and incrementing the TID assigned to each new transaction command.)

	As per claim 16, Lee- Helmick teaches The error recovery method as applied above in claim 13, Lee teaches further comprising:
	recording a quantity of the plurality of send commands that have been sent by the memory controller within the time period from the first time point to the current time, wherein the quantity of plurality of send commands indicates sequence information of the first send command in the plurality of send commands. ([0071] the TID counter is a 14 bit counter {0-16383}. As each transaction command is generated, the TID counter is used to assign a TID for the transaction command starting from zero and incrementing the TID assigned to each new transaction command.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walker et al., US 20170322726, discloses apparatuses and methods
related to a non-deterministic memory protocol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106. The examiner can normally be reached Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG TANG/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111